Citation Nr: 0425337	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-17 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that he suffers from hearing loss and 
tinnitus as a result of noise exposure in service.  

The veteran's service records reflect that, as a result of 
action with the enemy in Korea, he sustained a shrapnel wound 
to left cheek in October 1951, sustained shrapnel wounds to 
the left thigh and left side in August 1952, and was awarded 
the Purple Heart Medal.

During his April 2004 Video Conference hearing, the veteran 
recalled that he was in a foxhole in Korea in October 1951 
and a grenade came into his pit.  When the grenade exploded, 
the solder next to him was killed and the veteran had 
shrapnel in his face and sustained acoustic trauma.  The 
veteran also claims to have sustained acoustic trauma the 
following year when a mortar hit his bunker and exploded.  He 
also recalled that he had undergone private audiometric 
examination ten years previously.  A copy of this examination 
report is not available for review and there is no evidence 
to suggest that copies of such evidence have been requested.  

The veteran was afforded a VA examination for hearing loss in 
February 2002.  The examiner noted that the veteran served as 
an infantryman for three years and, thus, it is reasonable to 
assume that he was exposed to hazardous noise levels while in 
service.  The examiner did not address the specific incidents 
of acoustic trauma identified during the veteran's Video 
Conference hearing.  The examiner further noted that the 
veteran worked in sales and did a lot of hunting following 
service.  Upon consideration of the foregoing, the examiner 
concluded that the veteran's hearing loss is most likely due 
to noise exposure and aging following military service and 
that the hearing loss and tinnitus are not related to 
military service.  

In this regard, on his notice of disagreement and during his 
Video Conference hearing, the veteran stated that, if one was 
to calculate the number of rounds he fired during service as 
compared to the number of times he hunted, the result would 
be 1000 to one more in service.

Accordingly, following a careful review of the record and 
based upon the foregoing, it is the opinion of the Board that 
a contemporaneous and thorough VA examination and medical 
opinion, which includes consideration of the veteran's 
private hearing examination results as well as the specific 
incidents of acoustic trauma during service, would assist the 
Board in clarifying the nature and etiology of the veteran's 
hearing loss and tinnitus and would be instructive with 
regard to the appropriate disposition of the respective 
issues under appellate review.  In this regard, it is noted 
that the fulfillment of VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
hearing loss and or tinnitus since his 
separation from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to treatment records from the 
private medical facility identified by 
the veteran during his Video Conference 
hearing.  

3.  The veteran should be afforded a VA 
audiological examination to determine 
whether he suffers from hearing loss and 
tinnitus as a result of service.  The 
examiner should review the claims folder 
and record the veteran's history of noise 
exposure both during and after service, 
to include the specific incidents of 
grenade and mortar fire during service as 
well as his history of hunting following 
service.  Following examination of the 
veteran and review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss disability is 
related, even in part, to noise exposure 
during the veteran's period of service.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that the veteran has tinnitus as a 
result of service.  A complete rationale 
for any opinion expressed must be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




